       Case 1:20-cr-00038-DAD Document 12 Filed 03/31/21 Page 1 of 1


1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT
9                                  EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                    )      Case No: 1:20-cr-00038 DAD
                                                   )
12                    Plaintiff,                   )      ORDER APPOINTING COUNSEL
                                                   )
13            vs.                                  )
                                                   )
14    JAIME ALBERTO PAEZ-AYON,                     )
                                                   )
15                    Defendant.                   )
                                                   )
16
17           The defendant has attested to his financial inability to employ counsel and wishes the

18   Court to appoint counsel to represent him. Therefore, in the interests of justice and according to

19   Sixth Amendment to the United States Constitution and 18 U.S.C. § 3006A, the Court

20   ORDERS:

21           1.      Daniel Prado is APPOINTED to represent the above defendant in this case

22   effective nunc pro tunc to March 30, 2021, substituting for Alekxia Torres. This appointment

23   shall remain in effect until further order of this court.

24
25   IT IS SO ORDERED.

26       Dated:     March 31, 2021                               _ /s/ Jennifer L. Thurston
27                                                     CHIEF UNITED STATES MAGISTRATE JUDGE

28
